 


 HR 3302 ENR: To name the Department of Veterans Affairs medical center in Bay Pines, Florida, as the “C.W. Bill Young Department of Veterans Affairs Medical Center”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 3302 
 
AN ACT 
To name the Department of Veterans Affairs medical center in Bay Pines, Florida, as the C.W. Bill Young Department of Veterans Affairs Medical Center. 
 
 
1.Name of Department of Veterans Affairs medical center, Bay Pines, Florida The Department of Veterans Affairs medical center in Bay Pines, Florida, shall after the date of the enactment of this Act be known and designated as the C.W. Bill Young Department of Veterans Affairs Medical Center. Any reference to such medical center in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the C.W. Bill Young Department of Veterans Affairs Medical Center. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
